      Case 3:18-cv-00304-CWR-FKB Document 15 Filed 10/24/18 Page 1 of 2



                 IN THE UNITED STATES DISTRICT COURT FOR THE
                       SOUTHERN DISTRICT OF MISSISSIPPI
                             NORTHERN DIVISION

GEORGE WARREN                                                                PLAINTIFF

VS.                                                  CASE NO.: 3:18-cv-00304-CWR-FKB

SUNFLOWER NO. 88, INC. AND
DON V. SCHILLING, JR. INDIVIDUALLY                                        DEFENDANTS


                           ORDER APPROVING SETTLEMENT

       Considering the Joint Motion for Approval of Settlement and to Dismiss Claims with

Prejudice, the facts supporting the fairness and reasonableness of the proposed settlement

confected by the Parties, and the law;

       IT IS HEREBY ORDERED that settlement be and is APPROVED; and

       IT IS FURTHER ORDERED that all claims be dismissed with prejudice, each party

to bear their own costs, except as provided in the Settlement Agreement, Waiver and

Release.

       SO ORDERED AND ADJUDGED, this 24th day of October, 2018.




                                         s/ CARLTON W. REEVES___________________
                                         UNITED STATES DISTRICT COURT JUDGE
Case 3:18-cv-00304-CWR-FKB Document 15 Filed 10/24/18 Page 2 of 2



APPROVED AND SUBMITTED BY:

/s/ Christopher W. Espy            /s/ L. Bradley Dillard
CHRISTOPHER W. ESPY                L. BRADLEY DILLARD, ESQ.

Christopher W. Espy, Esq.          L. Bradley Dillard, Esq.
MSB: 102424                        MBN: 10114
MORGAN & MORGAN, PLLC              MITCHELL MCNUTT & SAMS, P.A.
4450 Old Canton Road, Suite 200    P.O. Box 7120
Jackson, Mississippi 39211         Tupelo, MS 38802
Tel:   601-718-2087                Tel:   662-842-3871
Fax: 601-718-2102                  Fax: 662-842-8450
Email: cespy@forthepeople.com      Email: bdillard@mitchellmcnutt.com
Attorney for Plaintiff             Attorney for Defendants
